           Case 2:05-cr-00202-JSL Document 65 Filed 08/18/20 Page 1 of 1 Page ID #:276

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                   CRIMINAL MINUTES - GENERAL




 Case No.       CR05-00202 JSL                                            Date August 18, 2020

 Present:        The Honorable Philip S. Gutierrez, Chief United States District Judge

 Interpreter      n/a
       Wendy Hernandez                Not Reported                            Not Present
        Deputy Clerk             Court Reporter/Recorder                Assistant U.S. Attorney

                                Present Cust. Bond            Attorney(s) for   Present App. Ret.
    U.S.A. v. Defendant(s):
                                                              Defendant(s):
                                                           Cuauhtémoc Ortega;
Jeffrey Devore                    not                      Jelani J. Lindsey      not     x


 Proceedings: (In Chambers) Order DENYING Defendant’s Opposed Motion for Early
              Termination of Supervised Release

     Having read and considered Defendant’s Opposed Motion for Early Termination of
Supervised Release (dkt. # 63), the Court DENIES the Motion.

          IT IS SO ORDERED.




CR 11 (10/08)                           CRIMINAL MINUTES - GENERAL                            Page 1 of 1
